Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 1 of 17




                            Petition Exhibit 16


   Civil Investigative Demand to The Stratics Group Inc. d/b/a Stratics Networks
                                 (March 1, 2021)
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 2 of 17


                                      UNITED STATES OF AMERICA
                                  FEDERAL TRADE COMMISSION
                                        WASHINGTON, D.C. 20580


     Office of the Secretary




                                                     0DUFK
   Via FedEx

   The Stratics Group Inc. also d/b/a Stratics Networks
   c/o Registered Agent: CT Corporation System
   2 North Jackson Street, Suite 605
   Montgomery, AL 36104

            FTC Matter No. 2023189

   Dear Stratics:

           The Federal Trade Commission (“FTC”) has issued the attached Civil Investigative
   Demand (“CID”) asking for information as part of a non-public investigation. Our purpose is to
   determine whether Stratics, as defined in the CID schedule, has initiated, caused the initiation of,
   or assisted the initiation of outbound telephone calls that delivered prerecorded messages, used
   spoofed caller identification numbers, or were placed to numbers listed on the National Do Not
   Call Registry, in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and the Telemarketing
   Sales Rule, 16 C.F.R. Part 310, and whether Commission action to obtain monetary relief would
   be in the public interest. Please read the attached documents carefully. Here are a few important
   points we would like to highlight:

            1. Contact FTC counsel, Christopher Brown (202-326-2825 or cbrown3@ftc.gov),
               as soon as possible to schedule a telephone call to be held within 7 days. During
               that telephone call, FTC counsel can address any questions or concerns you have
               regarding this CID, including whether there are changes to how you comply with the
               CID that would reduce your cost or burden while still giving the FTC the information
               it needs. Please read the attached documents for more information about that
               meeting.

            2. You must immediately stop any routine procedures for electronic or paper
               document destruction, and you must preserve all paper or electronic documents
               that are in any way relevant to this investigation, even if you believe the documents
               are protected from discovery by privilege or some other reason.

            3. The FTC will use information you provide in response to the CID for the
               purpose of investigating violations of the laws the FTC enforces. We will not
               disclose the information under the Freedom of Information Act, 5 U.S.C. § 552. We
               may disclose the information in response to a valid request from Congress, or to other
               civil or criminal law enforcement agencies for their official law enforcement
               purposes. The FTC or other agencies may use and disclose your response in any civil
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 3 of 17




              or criminal proceeding, or if required to do so by law. However, we will not publicly
              disclose your information without giving you prior notice.

          4. Please read the attached documents closely. They contain important information
             about how you should provide your response.

          Please contact FTC counsel as soon as possible to set up an initial meeting. We
   appreciate your cooperation.

                                                      y truly yours,,
                                                   Very


                                                   April
                                                     riil J. Tabor
                                                   Apri
                                                   Secretary
                                      United States of America
     Case 0:21-cv-61250-RS Document 1-17   Entered on FLSD Docket 06/15/2021 Page 4 of 17
                                                                            Federal Trade Commission

                                                           CIVIL INVESTIGATIVE DEMAND
  1. TO                                                                                                                    1a. MATTER NUMBER

    The Stratics Group Inc. also d/b/a Stratics Networks
    c/o Registered Agent: CT Corporation System
    2 North Jackson Street, Suite 605                                                                                       2023189
    Montgomery, AL 36104


    This demand is issued pursuant to Section 20 of the Federal Trade Commission Act, 15 U.S.C. § 57b-1, in the course
    of an investigation to determine whether there is, has been, or may be a violation of any laws administered by the
    Federal Trade Commission by conduct, activities or proposed action as described in Item 3.
  2. ACTION REQUIRED
         You are required to appear and testify.
        LOCATION OF HEARING                                                                    YOUR APPEARANCE WILL BE BEFORE




                                                                                               DATE AND TIME OF HEARING OR DEPOSITION




        You are required to produce all documents described in the attached schedule that are in your possession, custody, or control, and to make them
    ✖
        available at your address indicated above for inspection and copying or reproduction at the date and time specified below.

        You are required to answer the interrogatories or provide the written report described on the attached schedule. Answer each interrogatory or report
    ✖
        separately and fully in writing. Submit your answers or report to the Records Custodian named in Item 4 on or before the date specified below.

        You are required to produce the tangible things described on the attached schedule. Produce such things to the Records Custodian named in Item 4
        on or before the date specified below.

   DATE AND TIME THE DOCUMENTS, ANSWERS TO INTERROGATORIES, REPORTS, AND/OR TANGIBLE THINGS MUST BE AVAILABLE
        0DUFKE\SP(67
  3. SUBJECT OF INVESTIGATION
   See attached Schedule and Resolution.



  4. RECORDS CUSTODIAN/DEPUTY RECORDS CUSTODIAN                                                5. COMMISSION COUNSEL
   Lois Greisman / Christine Barker                                                            Christopher Brown (202-326-2825; cbrown3@ftc.gov)
                                                                                               Suzanne Barth (202-701-6600; sbarth@ftc.gov)
   Federal Trade Commission
                                                                                               Federal Trade Commission
   600 Pennsylvania Ave. NW, Mail Stop CC-8528                                                 600 Pennsylvania Ave., NW, Mailstop CC-8528
   Washington, DC 20580                                                                        Washington, DC 20580


  DATE ISSUED                                       COMMISSIONER'S
                                                          SIONER S SIGNATURE
  03/01/2021
                        INSTRUCTIONS AND NOTICES                                                   YOUR RIGHTS TO REGULATORY ENFORCEMENT FAIRNESS
The delivery of this demand to you by any method prescribed by the Commission's                The FTC has a longstanding commitment to a fair regulatory enforcement environment.
Rules of Practice is legal service and may subject you to a penalty imposed by law for         If you are a small business (under Small Business Administration standards), you have
failure to comply. The production of documents or the submission of answers and report         a right to contact the Small Business Administration's National Ombudsman at 1-888-
in response to this demand must be made under a sworn certificate, in the form printed         REGFAIR (1-888-734-3247) or www.sba.gov/ombudsman regarding the fairness of the
on the second page of this demand, by the person to whom this demand is directed or, if        compliance and enforcement activities of the agency. You should understand, however,
not a natural person, by a person or persons having knowledge of the facts and                 that the National Ombudsman cannot change, stop, or delay a federal agency
circumstances of such production or responsible for answering each interrogatory or            enforcement action.
report question. This demand does not require approval by OMB under the Paperwork
Reduction Act of 1980.                                                                         The FTC strictly forbids retaliatory acts by its employees, and you will not be penalized
                                                                                               for expressing a concern about these activities.
                       PETITION TO LIMIT OR QUASH                                                                               TRAVEL EXPENSES
The Commission's Rules of Practice require that any petition to limit or quash this            Use the enclosed travel voucher to claim compensation to which you are entitled as a
demand be filed within 20 days after service, or, if the return date is less than 20 days      witness for the Commission. The completed travel voucher and this demand should be
after service, prior to the return date. The original and twelve copies of the petition must   presented to Commission Counsel for payment. If you are permanently or temporarily
be filed with the Secretary of the Federal Trade Commission, and one copy should be            living somewhere other than the address on this demand and it would require excessive
sent to the Commission Counsel named in Item 5.                                                travel for you to appear, you must get prior approval from Commission Counsel.

                                                                                               A copy of the Commission's Rules of Practice is available online at http://bit.ly/
                                                                                               FTCSRulesofPractice. Paper copies are available upon request.

  FTC Form 144 (rev 11/17)
   Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 5 of 17

                                             Form of Certificate of Compliance*



    I/We do certify that all of the documents, information and tangible things required by the attached Civil Investigative Demand
    which are in the possession, custody, control, or knowledge of the person to whom the demand is directed have been
    submitted to a custodian named herein.

    If a document or tangible thing responsive to this Civil Investigative Demand has not been submitted, the objections to its
    submission and the reasons for the objection have been stated.

    If an interrogatory or a portion of the request has not been fully answered or a portion of the report has not been completed,
    the objections to its submission and the reasons for the objections have been stated.




                                                             Signature


                                                             Title




       Sworn to before me this day




                             Notary Public




        *In the event that more than one person is responsible for complying with this demand, the certificate shall identify the
        documents for which each certifying individual was responsible. In place of a sworn statement, the above certificate of
        compliance may be supported by an unsworn declaration as provided for by 28 U.S.C. § 1746.




FTC Form 144-Back (rev. 11/17)
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 6 of 17




                         FEDERAL TRADE COMMISSION (“FTC”)
                    CIVIL INVESTIGATIVE DEMAND (“CID”) SCHEDULE
                                  FTC File No. 2023189

   Meet and Confer: You must contact FTC counsel, Christopher E. Brown (202) 326-2825;
   cbrown3@ftc.gov), as soon as possible to schedule a telephonic meeting to be held within seven
   (7) days after You receive this CID. At the meeting, You must discuss with FTC counsel any
   questions You have regarding this CID or any possible CID modifications that could reduce
   Your cost, burden, or response time yet still provide the FTC with the information it needs to
   pursue its investigation. The meeting also will address how to assert any claims of protected
   status (e.g., privilege, work-product, etc.) and the production of electronically stored information.
   You must make available at the meeting personnel knowledgeable about Your information or
   records management systems, Your systems for electronically stored information, custodians
   likely to have information responsive to this CID, and any other issues relevant to compliance
   with this CID.
   Document Retention: You must retain all documentary materials used in preparing responses to
   this CID. The FTC may require the submission of additional Documents later during this
   investigation. Accordingly, You must suspend any routine procedures for Document
   destruction and take other measures to prevent the destruction of Documents in Your
   possession, custody, or control that are in any way relevant to this investigation, even if those
   Documents are being retained by a third-party or You believe those Documents are protected
   from discovery. See 15 U.S.C. § 50; see also 18 U.S.C. §§ 1505, 1519.
   Sharing of Information: The FTC will use information You provide in response to the CID for
   the purpose of investigating violations of the laws the FTC enforces. We will not disclose such
   information under the Freedom of Information Act, 5 U.S.C. § 552. We also will not disclose
   such information, except as allowed under the FTC Act (15 U.S.C. § 57b-2), the Commission’s
   Rules of Practice (16 C.F.R. §§ 4.10 & 4.11), or if required by a legal obligation. Under the FTC
   Act, we may provide Your information in response to a request from Congress or a proper re-
   quest from another law enforcement agency. However, we will not publicly disclose such
   information without giving You prior notice.
   Manner of Production: Contact Christine Barker (cbarker@ftc.gov, (202) 326-3659), by
   email or telephone at least five days before the return date for instructions on how to produce
   information responsive to this CID.
   Certification of Compliance: You or any person with knowledge of the facts and circumstances
   relating to the responses to this CID must certify that such responses are complete by signing the
   “Certification of Compliance” attached to this CID.
   Certification of Records of Regularly Conducted Activity: Attached is a Certification of
   Records of Regularly Conducted Activity. Please execute and return this Certification with Your
   response. Completing this certification may reduce the need to subpoena You to testify at future
   proceedings to establish the admissibility of Documents produced in response to this CID.


                                                    1
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 7 of 17




   Definitions and Instructions: Please review carefully the Definitions and Instructions that ap-
   pear after the Specifications and provide important information regarding compliance with this
   CID.
                               I.      SUBJECT OF INVESTIGATION
   Whether Stratics, as defined herein, has initiated, caused the initiation of, or assisted the
   initiation of outbound telephone calls that delivered prerecorded messages, used spoofed caller
   identification numbers, or were placed to numbers listed on the National Do Not Call Registry,
   in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and the Telemarketing Sales Rule, 16
   C.F.R. Part 310, and whether Commission action to obtain monetary relief would be in the
   public interest. See also the attached resolution.
                                       II.    SPECIFICATIONS
   Applicable Time Period: Unless otherwise directed, the applicable time period for the requests
   set forth below is from January 1, 2018 until the date of full and complete compliance with this
   CID.
      A. Requests for Production of Documents

          1. Produce all internal communications, retained for Your business purposes, in which
             employees of Stratics discussed or mentioned Subject Calls that were placed to
             numbers listed on the National Do Not Call Registry. For purposes of this
             specification, redact and do not produce any information that identifies a specific
             customer or subscriber.
          2. Produce all internal communications, retained for Your business purposes, in which
             employees of Stratics discussed or mentioned Subject Calls that delivered
             prerecorded Telemarketing messages. For purposes of this specification, redact and
             do not produce any information that identifies a specific customer or subscriber.

          3. Produce all internal communications, retained for Your business purposes, in which
             employees of Stratics discussed or mentioned Subject Calls that used spoofed caller
             ID numbers. For purposes of this specification, redact and do not produce any
             information that identifies a specific customer or subscriber.

          4. Produce all internal communications, retained for Your business purposes, in which
             employees of Stratics discussed or mentioned Subject Calls that were dialed outside
             of permissible calling times. For purposes of this specification, redact and do not
             produce any information that identifies a specific customer or subscriber.

      B. Interrogatory

          1. Identify all telecommunications companies that have authorized Stratics to make
             direct connections to their voicemail systems or servers, the date each such



                                                   2
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 8 of 17




              authorization was granted, and, if applicable, the date each such authorization was
              rescinded or withdrawn.

   EPCA NOTICE: This CID does not seek any information that is prohibited from
   disclosure under the Cable Communications Policy Act of 1984 (“Cable Act”), 47 U.S.C. §§
   551 et seq., the Satellite Television Extension and Location Act (“STELA”), 47 U.S.C. §
   338(i), or the Electronic Communications Privacy Act (“ECPA”), 18 U.S.C. §§ 2701 et seq.
   To the extent that You are, for purposes of ECPA, a provider of Electronic
   Communications Service or Remote Computing Service to a customer or subscriber about
   whom this CID seeks information, do not divulge a record or information pertaining to
   such customer or subscriber or the content of such customer’s or subscriber’s
   communications, other than the content, records, and information specifically requested in
   this CID. If You have any questions, please contact FTC counsel before providing
   responsive information.

                                          III.    DEFINITIONS

   The following definitions apply to this CID:

   D-1. “Stratics,” “You,” or “Your” means The Stratics Group Inc. d/b/a Stratics Networks, its
   wholly or partially owned subsidiaries, unincorporated divisions, joint ventures, operations under
   assumed names, and affiliates, and all directors, officers, members, employees, agents, consult-
   ants, and other persons working for or on behalf of the foregoing.

   D-2. “Document” means the complete original, all drafts, and any non-identical copy, whether
   different from the original because of notations on the copy, different metadata, or otherwise, of
   any item covered by 15 U.S.C. § 57b-1(a)(5), 16 C.F.R. § 2.7(a)(2), or Federal Rule of Civil
   Procedure 34(a)(1)(A).

   D-3. “Identify” or “the Identity of” requires identification of (a) natural persons by name, title,
   present business affiliation, present business address, telephone number, and email address or, if
   a present business affiliation or present business address is not known, the last known business
   and home addresses; and (b) businesses or other organizations by name, address, and the
   identities of Your contact persons at the business or organization.

   D-4. “Communication” shall mean any contact, formal or informal, at any time or place, and
   under any circumstances whatsoever, whereby information of any kind or nature was
   transmitted, transferred or recorded. It includes, without limitation, all Electronically Stored
   Information, whether opened or unopened, active or deleted.

   D-5. “Subject Call” means any live, recorded, or computer-generated voice communication
   originated, dialed, sent, routed, transmitted, delivered, or terminated through any hardware,
   software, or service provided by, owned by, or leased by Stratics (as the lessor or lessee),
   including any Software as a Service (“Saas”), Voice over Internet Protocol (“VoIP”) service,
   ringless voicemail, or any other telephony service, regardless of its interconnection with the
   public-switched telephone network (“PSTN”).



                                                    3
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 9 of 17




                                          IV.     INSTRUCTIONS

   I-1. Petitions to Limit or Quash: You must file any petition to limit or quash this CID with the
   Secretary of the FTC no later than twenty (20) days after service of the CID, or, if the return date
   is less than twenty (20) days after service, prior to the return date. Such petition must set forth all
   assertions of protected status or other factual and legal objections to the CID and comply with
   the requirements set forth in 16 C.F.R. § 2.10(a)(1)–(2). The FTC will not consider petitions to
   quash or limit if You have not previously met and conferred with FTC staff and, absent
   extraordinary circumstances, will consider only issues raised during the meet and confer
   process. 16 C.F.R. § 2.7(k); see also § 2.11(b). If You file a petition to limit or quash, You
   must still timely respond to all requests that You do not seek to modify or set aside in Your
   petition. 15 U.S.C. § 57b-1(f); 16 C.F.R. § 2.10(b).

   I-2. Withholding Requested Material / Privilege Claims: For specifications requesting
   production of Documents or answers to written interrogatories, if You withhold from production
   any material responsive to this CID based on a claim of privilege, work product protection,
   statutory exemption, or any similar claim, You must assert the claim no later than the return date
   of this CID, and You must submit a detailed log, in a searchable electronic format, of the items
   withheld that identifies the basis for withholding the material and meets all the requirements set
   forth in 16 C.F.R. § 2.11(a)–(c). The information in the log must be of sufficient detail to enable
   FTC staff to assess the validity of the claim for each Document, including attachments, without
   disclosing the protected information. If only some portion of any responsive material is
   privileged, You must submit all non-privileged portions of the material. Otherwise, produce all
   responsive information and material without redaction. 16 C.F.R. § 2.11(c). The failure to
   provide information sufficient to support a claim of protected status may result in denial of the
   claim. 16 C.F.R. § 2.11(a)(1).

   I-3. Modification of Specifications: The Bureau Director, a Deputy Bureau Director, Associate
   Director, Regional Director, or Assistant Regional Director must agree in writing to any
   modifications of this CID. 16 C.F.R. § 2.7(l).

   I-4. Scope of Search: This CID covers Documents and information in Your possession or under
   Your actual or constructive custody or control, including Documents and information in the
   possession, custody, or control of Your attorneys, accountants, directors, officers, employees,
   service providers, and other agents and consultants, whether or not such Documents or
   information were received from or disseminated to any person or entity.

   I-5. Identification of Responsive Documents: For specifications requesting production of
   Documents, You must identify in writing the Documents that are responsive to the specification.
   Documents that may be responsive to more than one specification of this CID need not be
   produced more than once. If any Documents responsive to this CID have been previously
   supplied to the FTC, You may identify the Documents previously provided and the date of
   submission.

   I-6. Maintain Document Order: For specifications requesting production of Documents, You
   must produce Documents in the order in which they appear in Your files or as electronically
   stored. If Documents are removed from their original folders, binders, covers, containers, or

                                                      4
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 10 of 17




   electronic source, You must specify the folder, binder, cover, container, or electronic media or
   file paths from which such Documents came.

   I-7. Numbering of Documents: For specifications requesting production of Documents, You
   must number all Documents in Your submission with a unique identifier such as a Bates number
   or a Document ID.

   I-8. Production of Copies: For specifications requesting production of Documents, unless
   otherwise stated, You may submit copies in lieu of original Documents if they are true, correct,
   and complete copies of the originals and You preserve and retain the originals in their same state
   as of the time You received this CID. Submission of copies constitutes a waiver of any claim as
   to the authenticity of the copies should the FTC introduce such copies as evidence in any legal
   proceeding.

   I-9. Production in Color: For specifications requesting production of Documents, You must
   produce copies of Advertisements in color, and You must produce copies of other materials in
   color if necessary to interpret them or render them intelligible.

   I-10. Electronically Stored Information: For specifications requesting production of
   Documents, see the attached FTC Bureau of Consumer Protection Production Requirements
   (“Production Requirements”), which detail all requirements for the production of electronically
   stored information to the FTC. You must discuss issues relating to the production of
   electronically stored information with FTC staff prior to production.

   I-11. Sensitive Personally Identifiable Information (“Sensitive PII”) or Sensitive Health
   Information (“SHI”): For specifications requesting production of Documents or answers to
   written interrogatories, if any responsive materials contain Sensitive PII or SHI, please contact
   FTC counsel before producing those materials to discuss whether there are steps You can take to
   minimize the amount of Sensitive PII or SHI You produce, and how to securely transmit such
   information to the FTC.

           Sensitive PII includes an individual’s Social Security number; an individual’s biometric
   data; and an individual’s name, address, or phone number in combination with one or more of
   the following: date of birth, driver’s license or state identification number (or foreign country
   equivalent), military identification number, passport number, financial account number, credit
   card number, or debit card number. Biometric data includes biometric identifiers, such as
   fingerprints or retina scans, but does not include photographs (with the exception of photographs
   and corresponding analyses used or maintained in connection with facial recognition software) or
   voice recordings and signatures (with the exception of those stored in a database and used to
   verify a person’s identity). SHI includes medical records and other individually identifiable
   health information relating to the past, present, or future physical or mental health or conditions
   of an individual, the provision of health care to an individual, or the past, present, or future
   payment for the provision of health care to an individual.

   I-12. Interrogatory Responses: For specifications requesting answers to written interrogatories:
   (a) answer each interrogatory and each interrogatory subpart separately, fully, and in writing; and
   (b) verify that Your answers are true and correct by signing Your answers under the following

                                                   5
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 11 of 17




   statement: “I verify under penalty of perjury that the foregoing is true and correct. Executed on
   (date). (Signature).” The verification must be submitted contemporaneously with Your
   interrogatory responses.
   I-13. Submission of Documents in Lieu of Interrogatory Answers: You may answer any
   written interrogatory by submitting previously existing Documents that contain the information
   requested in the interrogatory so long as You clearly indicate in each written interrogatory
   response which Documents contain the responsive information. For any interrogatory that asks
   You to identify Documents, You may, at Your option, produce the Documents responsive to the
   interrogatory so long as You clearly indicate the specific interrogatory to which such Documents
   are responsive.




                                                   6
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 12 of 17




                               CERTIFICATION OF COMPLIANCE
                                  Pursuant to 28 U.S.C. § 1746

      I, __________________________, certify the following with respect to the Federal Trade

      Commission’s (“FTC”) Civil Investigative Demand directed to The Stratics Group Inc. also

      d/b/a Stratics Networks (the “Company”) (FTC File No. 2023189) (the “CID”):

          1.     The Company has identified all documents, information, and/or tangible things

   (“responsive information”) in the Company’s possession, custody, or control responsive to the

   CID and either:

                 (a) provided such responsive information to the FTC; or

                 (b) for any responsive information not provided, given the FTC written objections

                     setting forth the basis for withholding the responsive information.

          2.     I verify that the responses to the CID are complete and true and correct to my

   knowledge.



          I certify under penalty of perjury that the foregoing is true and correct.



   Date: _________________________                       ______________________________
                                                         Signature

                                                         ______________________________
                                                         Printed Name

                                                         ______________________________
                                                         Title
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 13 of 17




        CERTIFICATION OF RECORDS OF REGULARLY CONDUCTED ACTIVITY

                                      Pursuant to 28 U.S.C. § 1746

   1.     I, __________________________, have personal knowledge of the facts set forth below
          and am competent to testify as follows:

   2.     I have authority to certify the authenticity of the records produced by The Stratics Group
          Inc. also d/b/a Stratics Networks (the “Company”) and attached hereto.

   3.     The documents produced and attached hereto by the Company are originals or true copies
          of records of regularly conducted activity that:

          a)      Were made at or near the time of the occurrence of the matters set forth by, or
                  from information transmitted by, a person with knowledge of those matters;

          b)      Were kept in the course of the regularly conducted activity of the Company; and

          c)      Were made by the regularly conducted activity as a regular practice of the
                  Company.

   I certify under penalty of perjury that the foregoing is true and correct.



   Date: _________________________                        ______________________________
                                                          Signature
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 14 of 17


                   Federal Trade Commission - Bureau of Consumer Protection
                                   Production Requirements
                                             Revised July 2020


  In producing information to the FTC, comply with the following requirements, unless the FTC
  agrees otherwise. If you have questions about these requirements, please contact FTC counsel
  before production.

  Production Format

  1. General Format: Provide load-ready electronic productions with:

         a. A delimited data load file (.DAT) containing a line for every document, unique id
            number for every document (DocID), metadata fields, and native file links where
            applicable; and

         b. A document level text file, named for the DocID, containing the text of each produced
            document.

            Do not produce corresponding image renderings (e.g., TIFF or JPEG) for files
            in native format unless the FTC requests them. If the FTC requests
            corresponding image renderings, provide an Opticon image load file (.OPT)
            containing a line for every image file.

  2. Electronically Stored Information (ESI): Documents stored in electronic format in the
     ordinary course of business must be produced in the following format:

         a. For ESI other than the categories below, submit in native format with all metadata and
            either document level extracted text or Optical Character Recognition (OCR). Do not
            produce corresponding image renderings (e.g., TIFF or JPEG) for files in native format
            unless the FTC requests them. If the FTC requests corresponding image renderings,
            they should be converted to Group IV, 300 DPI, single-page TIFF (or color JPEG
            images when necessary to interpret the contents or render them intelligible.)

         b. For Microsoft Excel, Access, or PowerPoint files, submit in native format with extracted
            text and metadata. Data compilations in Excel spreadsheets or delimited text formats
            must contain all underlying data, formulas, and algorithms without redaction.

         c. For other spreadsheet, database, presentation, or multimedia formats; instant messages;
            or proprietary applications, discuss the production format with FTC counsel.

  3. Hard Copy Documents: Documents stored in hard copy in the ordinary course of business
     must be scanned and submitted as either one multi-page pdf per document or as 300 DPI
     single page TIFFs (or color JPEGs when necessary to interpret the contents or render them
     intelligible), with corresponding document-level OCR text and logical document
     determination in an accompanying load file.

  4. Document Identification: Provide a unique DocID for each hard copy or electronic document,
     consisting of a prefix and a consistent number of numerals using leading zeros. Do not use a
     space to separate the prefix from numbers.

                                                  -A1-
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 15 of 17

  5. Attachments: Preserve the parent/child relationship by producing attachments as separate
     documents, numbering them consecutively to the parent email, and including a reference to all
     attachments.

  6. Metadata Production: For each document submitted electronically, include the standard
     metadata fields listed below in a standard delimited data load file. The first line of the data load
     file shall include the field names. Submit date and time data in separate fields. Use these
     standard Concordance delimiters in delimited data load files:

       Description                 Symbol     ASCII Character
       Field Separator               ¶               20
       Quote Character               Þ              254
       Multi Entry delimiter         ®              174
       <Return> Value in data        ~              126

  7. De-duplication: Do not use de-duplication or email threading software without FTC approval.

  8. Password-Protected Files: Remove passwords prior to production. If password removal is not
     possible, provide the original and production filenames and the passwords, under separate cover.

  Producing Data to the FTC

  1. Prior to production, scan all data and media for viruses and confirm they are virus-free.

  2. For productions smaller than 50 GB, submit data electronically using the FTC’s secure file
     transfer protocol. Contact FTC counsel for instructions. The FTC cannot accept files via
     Dropbox, Google Drive, OneDrive, or other third-party file transfer sites.

  3. If you submit data using physical media:

          a. Use only CDs, DVDs, flash drives, or hard drives. Format the media for use with
             Windows 7;

          b. Use data encryption to protect any Sensitive Personally Identifiable Information or
             Sensitive Health Information (as defined in the instructions), and provide passwords in
             advance of delivery, under separate cover; and

          c. Use a courier service (e.g., Federal Express, UPS) because heightened security measures
             delay postal delivery.

  4.   Provide a transmittal letter with each production that includes:

          a. Production volume name (e.g., Volume 1) and date of production;

          b. Numeric DocID range of all documents in the production, and any gaps in the DocID
             range; and

          c. List of custodians and the DocID range for each custodian.



                                                   -A2-
        Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 16 of 17
Standard Metadata Fields

DAT FILE FIELDS            DEFINITIONS                                                                               POPULATE FIELD FOR:

DocID                      Unique ID number for each document                                                        All Documents

FamilyID                   Unique ID for all documents in a family including parent and all child documents          All Documents

ParentID                   Document ID of the parent document. This field will only be populated on child items      All Documents

File Path                  Path to produced native file                                                              All Documents

TextPath                   Path to document level text or OCR file                                                   All Documents

Custodian                  Name of the record owner/holder                                                           All Documents
                           Names of all custodians that had copy of this record (populate if data was deduplicated
AllCustodians                                                                                                        All Documents
                           or email threading was used)
Source                     Source of documents: CID, Subpoena, Third Party Data, etc.                                All Documents

Filename                   Original file name                                                                        All Documents

File Size                  Size of documents                                                                         All Documents

File Extensions            Extension of file type                                                                    All Documents

MD5 Hash                   Unique identifier for electronic data used in de-duplication                              All Documents

PRODUCTION_VOLUME          Production Volume                                                                         All Documents

HASREDACTIONS              Redacted document                                                                         All Documents
                           Reason for exception encountered during processing (e.g., empty file, source file,
Exception Reason                                                                                                     All Documents
                           password-protected file, virus)
PRODBEG                    Beginning production bates number                                                         Documents with Produced Images

PRODEND                    Ending production bates number                                                            Documents with Produced Images

PRODBEG_ATTACH             Beginning production family bates number                                                  Documents with Produced Images

PRODEND_ATTACH             Ending production family bates number                                                     Documents with Produced Images

Page Count                 The number of pages the document contains                                                 Documents with Produced Images

From                       Names retrieved from the FROM field in a message                                          Emails

To                         Names retrieved from the TO field in a message; the recipient(s)                          Emails

CC                         Names retrieved from the CC field in a message; the copied recipient(s)                   Emails

BCC                        Names retrieved from the BCC field in a message; the blind copied recipient(s)            Emails

EmailSubject               Email subject line                                                                        Emails

Date Sent                  The date an email message was sent                                                        Emails

Time Sent                  The time an email message was sent                                                        Emails

Date Received              The date an email message was received                                                    Emails

Time Received              The time an email message was received                                                    Emails

Author                     File Author                                                                               Loose Native Files and Email Attachments

Title                      File Title                                                                                Loose Native Files and Email Attachments

Subject                    File Subject                                                                              Loose Native Files and Email Attachments

Date Created               Date a document was created by the file system                                            Loose Native Files and Email Attachments

Time Created               Time a document was created by the file system                                            Loose Native Files and Email Attachments

Date Modified              Last date a document was modified and recorded by the file system                         Loose Native Files and Email Attachments

Time Modified              Last time a document was modified and recorded by the file system                         Loose Native Files and Email Attachments

Date Printed               Last date a document was printed and recorded by the file system                          Loose Native Files and Email Attachments

Time Printed               Last time a document was printed and recorded by the file system                          Loose Native Files and Email Attachments


                                                                               -A3-
Case 0:21-cv-61250-RS Document 1-17 Entered on FLSD Docket 06/15/2021 Page 17 of 17
